DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claims 8-10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically the disclosure does not reasonably convey how, mechanically, a defined pivot point can be selectively assignable along the length of the patient top and how the inner mechanisms of the patient top adjust in order to pivot the patient top at a newly assigned pivot point. There is no mention of hinges, linkages, arms, or any mechanisms of the sort activating in some method/operation when a new pivot point is assigned. Furthermore there is no indication that the patient top is comprised of segmented panels that can be articulated differently according to a specific, selectively assigned, pivot point. It 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jackson (PGPub. 2011/0099716).
With regard to Claim 1:
Jackson discloses: A patient support (1) for supporting a patient, comprising: at least one patient top (10, 11) for supporting a patient's body above the floor, the at least one patient top extending longitudinally for a length, and at least one end support (3, 4) coupled with the patient top to support the patient top for selective adjustment of a longitudinal angle of the at least one patient top relative to a defined pivot point (Figs. 1, 3, 7, 9, 14), wherein the defined pivot point is selectively assignable along the length of the at least one patient top ([0050, 0069-0074, 0081-0083]).
With regard to Claim 2:
Jackson discloses: wherein the defined pivot point is selectively assignable to correspond with a first assignment at the longitudinal center of the at least one patient top and to correspond with a second assignment off-center from the longitudinal center of the at least one patient top (a movable virtual pivot point is created at the inboard ends of Ref 10 and 11 that can be moved to different locations along the patient support depending on the other mechanical elements of the patient support, see [0081-0083]).
With regard to Claim 3:
Jackson discloses: wherein the defined pivot point corresponds with a center of rotation of the patient support for adjustment of the longitudinal angle of the at least one patient top ([0050, 0069-0074, 0081-0083]).
With regard to Claim 4:
Jackson discloses: wherein the defined pivot point is offset from the at least one patient top by a predetermined distance for accommodating a surgical site of a patient's body as the center of rotation of the patient support ([0050, 0069-0074, 0081-0083]).
With regard to Claim 5:
Jackson discloses: further comprising a pivot interface (123) for receiving user assignment (Ref 123 may be operated by a user, see [0073]) of the defined pivot point along the length of the patient top (Figs. 2-3; [0050, 0053, 0061, 0069-0074]).
With regard to Claim 6:
Jackson discloses: wherein the pivot interface includes at least one sensor arranged to receive user activation to assign the defined pivot point along the length of the patient top ([0017, 0071, 0074]).  
With regard to Claim 8:
Jackson discloses: wherein the at least one patient top includes a frame including at least one side rail (101a, 101b) extending longitudinally, and a raceway (101a’, 101b’) secured with the frame for mounting of the pivot interface (Figs. 1-3).
With regard to Claim 9:
Jackson discloses: wherein the raceway defines a channel for housing at least one sensor for user activation to assign the defined pivot point along the length of the patient top ([0017, 0069-0074]).
With regard to Claim 10:
Jackson discloses: wherein the raceway includes a base secured with a side of the frame and the channel is open to receive user activation (Figs. 1-3).
With regard to Claim 11:
Jackson discloses: further comprising an alert system for indicating the present assignment of the defined pivot point along the length of the patient top (Jackson discloses a control panel 29, see [0044] and a virtual moving pivot point, see [0083], it would be inherent that there would be any number of old and well-known alert/indication systems on the control panel relating to the virtual moving pivot point).
With regard to Claim 12:
Jackson discloses: where in the alert system includes a visual indicator displaying a marking at the defined pivot point along the length of the patient top (Jackson discloses a control panel 29, see [0044] and a virtual moving pivot point, see [0083], it would be inherent that there would be any number of old and well-known visual alert/indication systems on the control panel relating to the virtual moving pivot point).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Official Notice.
With regard to Claim 14:
Jackson discloses the invention as described above.
However Jackson does not explicitly disclose: further comprising a graphical user interface configured to receive user activation to assign the defined pivot point.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the control panel 29 of Jackson to have a graphical user interface that is configured to control the patient support and display visual indications of the many functions, such that the modification yields: “further comprising a graphical user interface configured to receive user activation to assign the defined pivot point”, as it is old and well-known in the art to use graphical user interfaces in bed control systems due to their improved simplicity and ease of use. 
With regard to Claim 15:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: further comprising an alert system for indicating the present assignment of the defined pivot point (the modifications to Jackson as described above would result in an invention that would read on this limitation).
With regard to Claim 16:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein the alert system includes a graphical depiction presented on the graphical user interface of the patient top having a graphical indication of the present assignment of the defined pivot point (the modifications to Jackson as described above would result in an invention that would read on this limitation).
With regard to Claim 17:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein the graphical depiction of the present assignment of the defined pivot point is presented on the graphical user interface according to user activation of at least one of the graphical user interface and a pivot interface for receiving user assignment of the defined pivot point along the length of the patient top (the modifications to Jackson as described above would result in an invention that would read on this limitation).
With regard to Claim 19:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein the alert system includes a visual indicator that displays a marking at the present assignment of the defined pivot point along the length of the patient top (the modifications to Jackson as described above would result in an invention that would read on this limitation).
Allowable Subject Matter
Claims 7, 13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RAHIB T ZAMAN/Examiner, Art Unit 3673